Citation Nr: 1009511	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-37 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected diabetes mellitus, 
type 2.

2.  Entitlement to service connection for hearing loss of the 
left ear.


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
RO in Indianapolis, Indiana, which, in pertinent part, denied 
service connection for left ear hearing loss and 
hypertension.  

The Board remanded these issues in December 2008.  It returns 
now for appellate consideration.

The appellant submitted a December 2009 statement in which he 
argued that his tinnitus had been constant since his combat 
service in Vietnam.  The Board denied the tinnitus claim in 
December 2008 and the appellant did not appeal that decision.  
Thus, the Board finds that the issue of a petition to reopen 
the claim for service connection for tinnitus has been raised 
by the record.  The petition has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The issue of service connection for left ear hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a causal link 
between the appellant's current hypertension and the 
appellant's service connected diabetes mellitus, the 
appellant's hypertension was not aggravated by his diabetes 
mellitus and it is not related to service, any remote 
incident therein and did not manifest within one year of 
service.


CONCLUSION OF LAW

Hypertension was not incurred in or as a result of the 
appellant's active duty service and it is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection for hypertension.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in August 2004 fully satisfied the duty to 
notify provisions, including provision of the elements for 
direct, presumptive and secondary service connection.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  Notice of the degree of disability and effective dates 
of Dingess was not provided.  See Dingess.  Since the Board 
has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See id.  The RO also provided fully compliant notice in 
December 2006.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  The Board remanded the hypertension claim in 
December 2008 for additional records development and, if 
warranted, a new VA examination.  The appellant had 
repeatedly requested that his VA treatment records 
particularly treatment in 1985 at the Lakeside VA facility 
for diabetes mellitus, type 2, be associated with his claim.  
The appellant's records since 1995 had been associated with 
the file.  The Board remanded for an additional records 
search through the facility archive at the Chicago VA Medical 
Center, the parent facility for Lakeside.  In January 2009, 
the archivist sent a set of records and notified the Appeals 
Management Center that all records on the appellant that 
could be located had been sent.  The Board notes that these 
records consist solely of the appellant's electronic VA 
treatment records since 2003.  The appellant continues to 
insist that his records are incomplete; the Board, however, 
has made every effort to obtain outstanding records but they 
have not been located.  The Board is unaware of any alternate 
location through which the records might be obtained.  The 
Board concludes that the records are unavailable.  No further 
remand for a records search is warranted.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Similarly, because no records were obtained, the AMC did not 
provide a new VA examination.  This was in conformity with 
the Board's remand instructions.  The Board finds that the 
AMC has at least substantially complied with prior remand 
instructions.  See Stegall, supra.

The Board also concludes VA's duty to assist in obtaining 
records has otherwise been satisfied.  The appellant's 
service treatment records are in the file.  Private medical 
records identified by the appellant have been obtained, to 
the extent possible.  The appellant's Social Security 
Administration records have been associated with the file.  
The appellant's VA treatment records since 1995 have been 
associated with the file.  The duty to assist in obtaining 
records is satisfied.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a March 2008 medical examination 
to obtain an opinion as to whether his hypertension was the 
result of his service-connected diabetes mellitus, type 2.  
The examiner concluded that the hypertension appeared at the 
same time as diabetes, and that the hypertension had been 
well controlled, thus, the diabetes had not caused or 
aggravated the hypertension.  This opinion was rendered by a 
medical professional following a thorough examination and 
interview of the appellant and review of the claims file.  
The appellant's contention has been that the hypertension 
appeared after the diabetes.  While the examiner may have 
been inaccurate in reporting some of the appellant's history, 
this did not effect his overall conclusion as he did lay out 
a correct factual foundation for the conclusions that were 
reached as to aggravation.  Therefore, the Board finds that 
the examination is adequate as to the question of 
aggravation.  See Nieves-Rodriguez, supra.  Based on the 
remaining evidence of record as discussed below, the Board 
has determined that there is no competent evidence to 
establish that the hypertension was caused by his diabetes.  
The appellant is not competent to offer such evidence.  His 
diagnosis is of "essential," not "secondary" hypertension.  
There is no other evidence in support of causation.  In the 
absence of an indication of a relationship, as opposed to 
mere argument, a medical opinion is not required on the 
question of causation.  See McLendon, supra.  Therefore, 
further remand for additional medical opinion is not 
necessary.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).



II. Service Connection

The appellant contends that his hypertension is secondary to 
his service-connected diabetes mellitus, type 2.  His claim 
will also be considered on a direct basis to accord him every 
possible consideration.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied 
on the basis that the preponderance of the evidence obtained 
does not indicate that the appellant's current hypertension 
is related to service on a direct or secondary basis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  Secondary service connection may also be 
established for a disorder which is aggravated by a service- 
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.  

The appellant's primary contention is that his diabetes 
mellitus, type 2, was first diagnosed in 1985, and his 
hypertension was first diagnosed in 1987.  The appellant's 
February 2005 Notice of Disagreement stated that his 
hypertension appeared one year after his diabetes mellitus, 
type 2, was first diagnosed, while more recent statements 
indicate that the hypertension appeared two years after the 
diabetes mellitus, type 2, was first diagnosed.  On this 
basis, the appellant contends that his hypertension is the 
result of his diabetes mellitus.  

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  The appellant's statements here, 
however, do not concern the progress of lay observable 
symptomatology.  Instead, the appellant contends that his 
diabetes mellitus, type 2, caused his hypertension, by an 
unspecified process.  The appellant has made no argument 
other than the timing of the two diagnoses and offered no 
evidence other than timing to support this contention.  
Moreover, the appellant is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds that, because the appellant's statements do not concern 
lay observable symptoms, the appellant's statements are not 
competent evidence concerning causation.  The Board turns to 
the medical evidence.

The appellant contends that his VA treatment records from the 
Lakeside Community Based Outpatient Clinic in 1985 will 
support his contentions that his hypertension followed his 
diabetes mellitus, type 2, in time, thus supporting 
causation.  As discussed above, the 1986 admission records 
are not available.  A January 1986 form indicating an 
admission for diabetes, without any additional diagnoses 
listed, appears in the appellant's claims file.  

The February 2005 Notice of Disagreement also states that the 
appellant's medical records show hypertension consistent with 
diabetes mellitus, type 2.  The appellant argued at the time 
that this should merit a grant.  The Board has reviewed the 
record and cannot locate such an entry in the treatment 
records, VA, private or service.  

The appellant was seen in September 2002 for a VA examination 
in connection with his original diabetes claim.  The 
appellant's hypertension was noted at that time and the 
examiner indicated that it was not due to diabetes.  
Similarly, the appellant was seen in March 2008 for a VA 
examination, where his hypertension was felt not to be due to 
diabetes.  The examiner noted the appellant's argument that 
they appeared at about the same time, but concluded that this 
was evidence that the hypertension was not due to diabetes.  
The Board also notes that the appellant's VA treatment 
records reflect a diagnosis of "essential" hypertension, 
indicating that the hypertension is not the result of another 
disorder.  

The Board finds that the appellant's hypertension was not 
caused by his service-connected diabetes mellitus, type 2.  
As discussed above, the 1986 admission records are not 
available.  The appellant's full diagnosis is "essential" 
not secondary hypertension.  The appellant could not observe 
the process by which diabetes causes hypertension, thus there 
is no competent lay evidence of a connection.  In light of 
medical evidence tending to show that the appellant's 
hypertension is "essential" in nature, the Board finds that 
the preponderance of the evidence is against a finding that 
the appellant's service-connected diabetes mellitus, type 2, 
caused his hypertension.  

This leaves the possibility of aggravation of hypertension by 
diabetes mellitus, type 2.  The March 2008 VA examination 
addressed the question of aggravation.  The examiner noted 
that the appellant's hypertension appeared to be controlled.  
Therefore, the examiner concluded that the appellant's 
diabetes had not aggravated the appellant's hypertension.  
This is the sole medical opinion of record on the question.  
The appellant offers no argument or evidence as to 
aggravation.  Thus, the Board is left to find that the 
evidence does not support a finding that the appellant's 
service-connected aggravated the appellant's hypertension.  
Service connection on a secondary basis is not warranted.  
See 38 C.F.R. § 3.310, supra.  

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  In reviewing the record, there is no 
indication that the appellant had hypertension or otherwise 
incurred hypertension during service.  The appellant 
maintains that his hypertension manifested many years after 
separation.  His service treatment records do not show 
complaint, treatment or diagnosis of hypertension.  The Board 
finds that the appellant's hypertension is unrelated to 
service.  Service connection on a direct basis is not 
warranted.  See Hickson, supra.  

Finally, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and hypertension becomes manifest to 
a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
appellant separated from service in 1970.  He was not 
diagnosed with hypertension until the mid 1980's.  There is 
no evidence to support a finding that the hypertension was 
manifest within the first year post-service.  The appellant 
cannot benefit from this presumption.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension claimed as 
secondary to service-connected diabetes mellitus, type 2, is 
denied.


REMAND

The Board must remand the left ear hearing loss claim again 
due to an inadequate medical opinion.  

The Board remanded the appellant's left ear hearing loss 
claim in December 2008.  The appellant had a hearing loss 
disability in the left ear for VA purposes on his November 
2004 VA examination.  The appellant contended that it is 
related to his inservice combat noise exposure as a mortar 
crewer.  The appellant's service treatment records did not 
show a hearing loss disability on his August 1970 separation 
examination report, but there was evidence of diminished 
hearing acuity as compared to his September 1968 induction 
examination report.  The appellant's November 2004 VA 
examination was supposed to provide a medical opinion as to 
whether or not the appellant's hearing loss and tinnitus were 
related to service, but only provided the opinion as to 
tinnitus.  As to the existence of the disability, the 
appellant's post-service history and the conditions of 
service are known, the Board found that there was sufficient 
evidence that a medical opinion is necessary and remanded 
accordingly.

The claims file was sent for an April 2009 opinion.  The 
examiner concluded that, despite the provisions of 38 C.F.R. 
§ 3.385, the appellant did not have a hearing loss disability 
of the left ear.  The examiner then provided a nexus opinion 
as to tinnitus, which was not a question asked by the Board.  
The report is inadequate for failure to answer the question 
asked by the Board.  The Board is obligated by law to ensure 
that the RO complies with its directives; where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant's claims file for a 
medical opinion to determine if the 
diagnosis of left ear hearing loss is as 
likely as not etiologically related to his 
inservice noise exposure as a mortar 
crewer.  The claims folder and a copy of 
this Remand must be made available to, and 
be reviewed by, the examiner, and the 
appellant should be scheduled for an 
examination, if the examiner should 
determine that any indicated special 
tests, studies or additional consultations 
are required.

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

The examiners are reminded that the 
disability standards under 38 C.F.R. 
§ 3.385 apply even if common medical 
standards now disagree.  The question of 
whether a nexus between service and a 
38 C.F.R. § 3.385 disability exists must 
be addressed.

The AMC should not return the claims file 
to the Board without an opinion on this 
question.

2.  Then, the AMC should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant 
should be furnished a SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


